Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 1 of 17 - Page ID#: 2601



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


GLEN ALLEN TRUSTY,                      )
                                        )
      Plaintiff,                        )              Civil Case No.
                                        )              5:20-cv-26-JMH
v.                                      )
                                        )           MEMORANDUM OPINION
KILOLO KIJAKAZI,                        )                AND ORDER
ACTING COMMISSIONER OF SOCIAL           )
SECURITY,                               )
                                        )
      Defendant.                        )

                                      ***

     In December 2016, Plaintiff filed applications for disability

insurance    benefits    (“DIB”)    and     supplemental    security    income

(“SSI”), alleging disability as of June 1, 2016. [Tr. 230, 237].

After an administrative hearing was held in May 2019, [Tr. 40-92],

an ALJ issued a decision the following month, on June 24, 2019,

that Plaintiff was not disabled under the Act. [Tr. 26-39]. The

Appeals Council then declined Plaintiff’s request for review, [Tr.

1-7], making the ALJ’s June 24, 2019, decision the final agency

decision for purposes of judicial review by this Court. 20 C.F.R.

§ 422.210(a). This appeal followed and the case is ripe for review,

pursuant to 42 U.S.C. § 405(g), after being fully briefed. [DE 14;

DE 16].

     Plaintiff was 55 years of age at the time of his alleged

disability onset date in June 2016. [Tr. 230]. He has a twelfth
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 2 of 17 - Page ID#: 2602



grade (high school) education. [Tr. 256]. In his application

materials, he initially alleged he was unable to work due to his

neck, back, and chronic obstructive pulmonary disease (“COPD”).

[Tr. 255]. He reported that he stopped working on June 1, 2016.

[Tr. 255].

     Plaintiff     has    restricted         his   arguments      to   the   issues

specifically discussed below. [DE 14-1, at 3-9]. Therefore, the

Court shall not provide a recitation of the medical and other

evidence not at issue in the case before the Court and discusses

the evidence before the ALJ only to provide context or as to those

issues specifically argued by Plaintiff.

     Relevant medical evidence shows Plaintiff underwent a right

distal clavicle resection and shoulder arthroscopy in July 2018 at

a Veteran’s Affairs (“VA”) Medical Center. [Tr. 2233]. At a post-

operative follow up two weeks after surgery, Plaintiff reported

his pain was gone and that he was doing well. Physical therapy was

recommended by the VA provider. However, Plaintiff said could not

afford the drive and would rather not go since he was doing well.

[Tr. 2421].

     Plaintiff has had subsequent treatment for carpal tunnel and

ulnar nerve compression. In January 2019, an X-ray of Plaintiff’s

right wrist and elbow resulted in an impression of an essentially

unremarkable    examination.      [Tr.       2210].   Also   in    January   2019,

Plaintiff specifically reported to a VA medical provider that he

                                         2
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 3 of 17 - Page ID#: 2603



spends his time watching movies and making shelves and other small

items. [Tr. 2360].

     A March 21, 2019, VA record indicates that compression of the

ulnar     nerve    at   the    right       elbow    was     electrophysiologically

moderate, that same record also reflects, that on exam, Plaintiff’s

right elbow showed no visible deformity, had full active range of

motion, and only mildly positive tinels at the cubital tunnel. The

VA record further notes that that compression of the median nerve

at both wrists (carpal tunnel syndrome) was electrophysiologically

mild. [Tr. 2229]. Nevertheless, in late April 2019, a VA provider

performed right carpal tunnel and cubital tunnel releases on

Plaintiff. [Tr. 2221].

        In March 2017, Barry Burchett, M.D., performed a consultative

physical    examination        of    Plaintiff      with    associated    diagnostic

studies involving his complaints. [Tr. 436-446]. Dr. Burchett

noted that Plaintiff’s chief complaint was his back, right arm,

neck,     and     breathing.        [Tr.   436)].     Dr.    Burchett’s     physical

examination       was   largely       unremarkable        other   than   significant

limitations in Plaintiff’s right shoulder range of motion. As

relevant here, Dr. Burchett specifically noted that Plaintiff

demonstrated normal grip strength, normal wrist and elbow range of

motion, and no complaints of wrist or elbow pain. Plaintiff’s

elbows and wrists were non-tender, with no swelling, atrophy, or

tenderness. Dr. Burchett further noted that Plaintiff was able to

                                            3
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 4 of 17 - Page ID#: 2604



write and pick up coins with either hand without difficulty,

demonstrated       normal    5/5    grip       strength,   and   normal   flexion

extension of his elbows. [Tr. 436-441]. Dr. Burchett did not set

forth specific functional limitations.

     During the current administrative proceedings, in August

2017, State agency physician Sudhideb Mukherjee, M.D. opined that

Plaintiff    was    able     to    perform     medium   exertion   work   related

activities      with        additional         postural,    manipulative,     and

environmental limitations. [Tr. 121-123].

     At the administrative hearing below, Plaintiff testified that

he was 58 years of age. [Tr. 50]. Plaintiff then testified as to

his past work activities and that he last worked in June 2016 due

to difficulty sitting and standing. [Tr. 50-64]. In additional

testimony, Plaintiff described his alleged impairments, symptoms,

and associated treatment. [Tr. 64-76]. Plaintiff testified that he

could stand ten minutes or walk about 500 feet at a time. [Tr.

68]. Plaintiff said that he continued to smoke cigarettes despite

being advised to quit by medical providers. [Tr. 69]. He also said

that he had right shoulder surgery in June 2018, could not reach

up, and if he picked up a gallon of milk, he had to use both hands.

[Tr. 69]. Plaintiff testified that he drops things and that he was

post-surgery on his right upper extremity with his stiches to be

removed the following day. [Tr. 70]. He also said that he had

recently been diagnosed with depression and anxiety. [Tr. 73].

                                           4
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 5 of 17 - Page ID#: 2605



However, Plaintiff testified that he drove a vehicle two or three

times a week to doctor’s appointments, physical therapy, and the

store. [Tr. 74].

     A    vocational     expert       (“VE”),      Christopher    Rymond,     also

testified at the May 2019 administrative hearing. [Tr. 77-90].

After the VE described Plaintiff’s past work, [Tr. 78-79], the ALJ

asked the VE to assume a hypothetical individual of Plaintiff’s

age, education, and work experience with limitations the same as

those ultimately determined by the ALJ. The VE testified that such

an individual could perform Plaintiff’s past work of feeder/off

bearer    (as   actually   performed)        and   production    assembler    (as

actually and generally performed). [Tr. 80-81, 87-89]. The VE also

testified in response to questioning from Plaintiff’s counsel as

to a hypothetical individual with limitations not contained within

the ALJ’s RFC finding as well as to additional questions from the

ALJ. [Tr. 81-90].

     In his subsequent decision, after a careful review of the

record,   the   ALJ    found   that    Plaintiff      had    severe   impairments

consisting      of    cervical    degenerative        disc     disease;     lumbar

degenerative disc disease; right shoulder arthritis; and COPD with

a history of smoking. The ALJ further found that Plaintiff’s

alleged headaches, carpal tunnel, ulnar nerve compression, and

depression were not severe in that they did not have more than a

minimal effect on his ability to perform basic work activities or

                                         5
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 6 of 17 - Page ID#: 2606



did not last more than 12 months. [Tr. 28-30: Finding No. 3]. The

ALJ found that Plaintiff’s impairments, singly and in combination,

did not meet or equal the severity of a listed impairment. [Tr.

30: Finding No. 4].

       The ALJ then found that Plaintiff had the residual functional

capacity (RFC) to perform work activities consistent with a range

of medium exertion work with additional specific and significant

postural, manipulative, and environmental limitations. [Tr. 30-

33:   Finding   No.   5].   The   ALJ   further    found   that   Plaintiff’s

complaints of disabling limitations were not entirely consistent

with the medical evidence and other record evidence as set forth

in his June 2019 decision. [Tr. 31]. The ALJ found that Plaintiff

retained the capacity to perform his past relevant work as a

feeder/off bearer (as actually performed) and production assembler

(as actually and generally performed). [Tr. 33: Finding No. 6].

Therefore, the ALJ found that Plaintiff was not disabled under the

Act from the date of his alleged disability onset in June 2016

through the date of the Commissioner’s final decision now before

the Court. [Tr. 33: Finding No. 7].

                            I. JUDICIAL REVIEW

      The pertinent regulations provide ALJ’s with broad authority

to determine if a claimant is disabled under the Act, so the scope

of judicial review is narrowly tailored to account for the ALJ’s

broad discretion. As the Supreme Court recently reiterated, “On

                                        6
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 7 of 17 - Page ID#: 2607



judicial     review,   an   ALJ’s     factual   findings   .    .    .   ‘shall    be

conclusive’ if supported by ‘substantial evidence.’” Biestek v.

Berryhill, 139 S.Ct. 1148, 1153 (2019) (quoting 42 U.S.C. §

405(g)). The threshold for evidentiary sufficiency evidence is

“more than a mere scintilla”; it means only “such relevant evidence

as   a    reasonable   mind   might    accept   as   adequate       to   support   a

conclusion.” Id. (quotations and citations omitted). Under this

deferential standard, the Court may neither reweigh the evidence

nor substitute its judgment for that of the ALJ. “The substantial

evidence standard is met if a reasonable mind might accept the

relevant evidence as adequate to support a conclusion.” Longworth

v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005) (internal

citations omitted). The court’s inquiry “as is usually true in

determining the substantiality of evidence, is case-by-case,” and

“defers to the presiding ALJ, who has seen the hearing up close.”

Biestek, 139 S.Ct. at 1157.

                                II. DISCUSSION

         Plaintiff   contests   the    ALJ’s    decision   on       three   related

grounds. Specifically, Plaintiff argues that the ALJ did not

properly evaluate the severity of his carpal tunnel and ulnar nerve

compression, his RFC, and his capacity to perform his past relevant

work. [DE 14-1, at 3-8]. But as discussed below, Plaintiff’s

associated arguments are unavailing.



                                         7
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 8 of 17 - Page ID#: 2608



     In her justifiable decision, the ALJ, Kendra Kebler, provided

an evaluation of the objective medical evidence and specifically

discussed the medical record, including those records related to

both Plaintiff’s severe impairments and those justifiably deemed

to be not severe, for the period between Plaintiff’s alleged

disability onset and the Commissioner’s decision now before the

Court. [Tr. 28-33: Finding Nos. 3, 5]. See Lindsley v. Comm’r of

Soc. Sec., 560 F.3d 601, 604 (6th Cir. 2009) (the decision of the

Commissioner must be affirmed unless the ALJ applied the incorrect

legal   standards    or   the    ALJ’s       findings   are    not    supported    by

substantial evidence).

     As    noted    above,      Plaintiff      presents       three   related     and

unsubstantiated     challenges     to    the    ALJ’s   consideration       of    his

disability claim. Plaintiff has thus waived any arguments as to

other issues not raised or argued with specificity in his brief.

See Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 491 (6th Cir.

2006) (“[W]e limit our consideration to the particular points that

Hollon appears to raise in her brief on appeal.”); United States

v. Elder, 90 F.3d 1110, 1118 (6th Cir. 1996) (“[I]ssues adverted

to in a perfunctory manner, unaccompanied by some effort at

developed argumentation, are deemed waived.” (internal quotation

omitted)); Stiltner v. Comm’r           of Soc. Sec., 244 F. App’x 685, 686

(6th Cir. 2007) (unpublished) (arguments not included in the

claimant’s brief are waived).

                                         8
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 9 of 17 - Page ID#: 2609



     Plaintiff’s first challenge to the ALJ’s decision is his claim

that the ALJ should have considered his alleged carpal tunnel and

ulnar nerve compression to be severe impairments at step two of

the sequential evaluation. [DE 14-1, at 3-7]. This is a largely

academic question because the ALJ found that Plaintiff had some

severe impairments and continued in the sequential evaluation. See

Anthony   v.   Astrue,     266   F.    App’x     451,    457   (6th    Cir.    2008)

(unpublished) (citing Maziarz v. Sec’y of Health & Human Servs.,

837 F.3d 240, 244 (6th Cir. 1987)); see also Pompa v. Comm’r of

Soc. Sec., 73 F. App’x 801, 803 (6th Cir. 2003) (unpublished)

(“Because the ALJ found that Pompa had a severe impairment at step

two of the analysis, the question of whether the ALJ characterized

any other alleged impairment as severe or not severe is of little

consequence.”).     The    finding     of   non-severity       is     not    legally

relevant because the ALJ went on to determine Plaintiff’s RFC

between steps three and four, and, at that point, was required to

consider his severe and non-severe impairments. See 20 C.F.R. §

404.1545(a)(2)      (“We    will      consider     all    of    your        medically

determinable impairments of which we are aware, including your

medically determinable impairments that are not ‘severe’ . . .

.”). In her June 2019 decision, the ALJ pointed out that this was

exactly what she did. [Tr. 28, 29, 33].

     Contrary to Plaintiff’s conclusory argument, the ALJ did not

restrict her factoring of non-severe impairments to Plaintiff’s

                                        9
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 10 of 17 - Page ID#: 2610



carpal tunnel and ulnar nerve compression. [DE 14-1, at 7-8]. The

ALJ’s exact language belies Plaintiff’s interpretation in that the

ALJ   specifically      stated,      “I    have       factored    his     non-severe

impairments in the residual functional capacity.” [Tr. 29]. The

ALJ’s statement in no way is restricted to consideration of the

non-severe     impairments      of    carpal         tunnel     and    ulnar     nerve

compression but would also include the non-severe impairments of

headaches and depression. Further, the ALJ’s decision does not

“suggest” that she intended to include further limitations in her

reasonable RFC finding relative to carpal tunnel and ulnar nerve

compression, as Plaintiff would like the Court to believe. See

Elam v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003)

(“[D]ecision     must    be   affirmed         if   the    [ALJ]’s    findings    and

inferences are reasonably drawn from the record or supported by

substantial     evidence,     even   if    that      evidence    could    support   a

contrary decision.”).

      Moreover, contrary to Plaintiff’s argument, the ALJ did not

“misinterpret” or “mischaracterize” medical evidence. [DE 14-1, at

3-4]. In referencing the March 21, 2019, exam findings relative to

Plaintiff’s carpal tunnel and ulnar nerve compression, the ALJ

specifically noted that “these impairments were generally mild per

objective testing.” [Tr. 29]. This is an accurate description of

the   referenced    objective     evidence          that   Plaintiff     incorrectly

maintains was mischaracterized. While it is true that an EMG study

                                          10
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 11 of 17 - Page ID#: 2611



noted in the March 21, 2019, record does indicate that compression

of the ulnar nerve at the right elbow was electrophysiologically

moderate, that same record also reflects, that on exam, Plaintiff’s

right elbow showed no visible deformity, had full active range of

motion, and only mildly positive tinels at the cubital tunnel.

[Tr. 2229]. The ALJ further pointed out that a January 2019 X-ray

of Plaintiff’s right wrist and elbow resulted in an impression of

an essentially unremarkable examination. [Tr. 29; Tr. 2210]; see

also Biestek 139 S. Ct. at 1154. (“It means—and means only—‘such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” (internal citation omitted); Dyson v.

Comm’r of Soc. Sec., 786 F. App’x 586, 588 (6th Cir. 2019)

(unpublished)     (“This    court    does   not   weigh    evidence,     assess

credibility or resolve conflicts in testimony – that’s the ALJ’s

job .”). Moreover, the ALJ noted that she had carefully considered

the entire record in making her findings of fact and conclusions

of law including her step two, RFC, and step four findings. [Tr.

28, 30: Finding No. 5]; see also Simons v. Barnhart, 114 F. App’x

727, 733 (6th Cir. 2004) (finding that an ALJ’s failure to cite to

specific evidence does not indicate that it was not considered).

      Nevertheless, the ALJ reasonably discussed relevant medical

evidence, including that the alleged impairments were severe and

that Plaintiff retained the RFC to perform a range of medium

exertion work with additional specific and significant postural,

                                       11
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 12 of 17 - Page ID#: 2612



manipulative, and environmental limitations. [Tr. 28-33: Finding

Nos. 3, 5]. Of significance, the ALJ then found that her RFC

finding accounted for “reasonable limitations derived from the

medical evidence of record and [Plaintiff’s] testimony. . . .”

[Tr. 33]; see also Richardson v. Perales, 402 U.S. 389, 399 (1971)

(“We . . . are presented with the not uncommon situation of

conflicting medical evidence. The trier of fact has the duty to

resolve that conflict.”).

      Therefore, the ALJ reasonably found that the impairments at

issue were not severe because they did not have more than a minimal

effect on Plaintiff’s ability to perform work activities. [Tr.

29]; see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(finding that the claimant bears the burden at step two of showing

that he has a medically severe impairment or combination of

impairments). Thus, the Court shall reject Plaintiff’s step two

argument.

      The    Commissioner      submits          that     the     ALJ   provided   a

comprehensive three-page evaluation in support of her justifiable

RFC finding that Plaintiff would be limited to work activity at

the medium level of exertion with specific additional physical

limitations. This reasonable RFC included inter alia a significant

manipulative     limitation     of   no        more    than    occasional   reaching

overhead with the dominant right upper extremity. [Tr. 30-33:

Finding No. 5].

                                          12
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 13 of 17 - Page ID#: 2613



      Moreover, the ALJ noted that although consultative examining

physician, Dr. Burchett, did not provide specific work-related

limitations, his March 16, 2017, physical examination was largely

unremarkable other than significant limitations in Plaintiff’s

right shoulder range of motion. [Tr. 32]. As relevant here, Dr.

Burchett specifically noted that Plaintiff demonstrated normal

grip strength, normal wrist and elbow range of motion, and no

complaints of wrist or elbow pain. Dr. Burchett further noted that

Plaintiff was able to write and pick up coins with either hand

without difficulty, demonstrated normal 5/5 grip strength, and

normal flexion extension of his elbows. [Tr. 436-441]; see also

Brown v. Comm’r of Soc. Sec., 602 F. App’x 328, 331 (6th Cir. 2015)

(“The     district       judge       correctly    decided        that    ‘neither      the

applicable regulations nor Sixth Circuit law limit the ALJ to

consideration of direct medical opinions on the issue of RFC.’”).

      In the making of her justifiable RFC finding, the ALJ thus

provided a thorough and well-reasoned evaluation of the total

record encompassing objective medical evidence, including the

findings and opinions from treating sources, examining source

opinions, and state agency medical consultants’ opinions as well

as Plaintiff’s subjective complaints. [Tr. 30-33: Finding No. 5].

Because    the        ALJ’s    RFC     finding    is     based     on    a     reasonable

interpretation         of     all    the   evidence,     the     Court       must   affirm

regardless       of     whether       Plaintiff    can     identify       a     different

                                            13
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 14 of 17 - Page ID#: 2614



interpretation. See Coldiron v. Comm’r of Soc. Sec., 391 F. App’x

435, 439 (6th Cir. 2010) (unpublished) (finding the ALJ is charged

with the responsibility of evaluating the medical evidence and the

claimant’s testimony to form an assessment of the claimant’s RFC).

      In his brief to the Court, Plaintiff does not adequately

explain why the ALJ’s assessment of his physical abilities was

unreasonable considering the probative evidence set forth above.

See 20 C.F.R. § 404.1512(a) (“In general, you have to prove to us

that you are . . . disabled.”); see also Ferguson v. Comm’r of

Soc. Sec., 628 F.3d 269, 275 (6th Cir. 2010) (the burden of proving

disability lies with the claimant). Plaintiff’s other criticisms

of the ALJ’s decision read more like an impermissible request to

the Court to reweigh the evidence and adopt Plaintiff’s reading of

the record. See Her v. Comm’r of Soc. Sec., 203 F.3d at 389-90

(“[E]ven if the evidence could also support a different conclusion,

the decision of the [ALJ] must stand if substantial evidence

supports the conclusion reached.”). Thus, Plaintiff’s argument is

not meritorious and does not detract from the ALJ’s decision being

supported by substantial evidence.

      Additionally, substantial evidence supports the ALJ’s finding

that the record did not include objective findings or other record

evidence that would support Plaintiff’s argument that he was

subject to disabling symptoms in total or specifically associated

with his non-severe impairments of right carpal tunnel and ulnar

                                       14
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 15 of 17 - Page ID#: 2615



nerve compression. [Tr. 31-33]. The ALJ’s analysis of Plaintiff’s

symptom complaints is entitled to particular deference from this

Court. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th

Cir.   2003).     Moreover,    Plaintiff’s      unsupported   and    conclusory

argument that the ALJ improperly “attempted to discredit” his ulnar

nerve compression and carpal tunnel by pointing out that he uses

a computer and made shelves and other small items indicating

manipulative abilities. [Tr. 29]. Plaintiff argues that these

activities were “sporadic” which is contrary to his own statement

that he “does use a computer a lot” nor does he provide any evidence

that    his   woodworking      was   on     a   sporadic   basis.     Plaintiff

specifically reported to a VA medical provider in January 2019

that he spends his time watching movies and making shelves and

other small items. [Tr. 2360]. Plaintiff’s argument is nothing

more than conjecture in an attempt to diminish the extent of his

relevant activities of daily living, including those specifically

related to his alleged carpal tunnel and ulnar nerve compression.

[DE 14-1, at 4-5]. See Warner v. Comm’r of f Soc. Sec., 375 F.3d

387, 392 (6th Cir. 2004) (“The administrative law judge justifiably

considered Warner’s ability to conduct daily life activities in

the face of his claim of disabling pain.”)

       Further,    the   ALJ    discussed       relevant   medical    evidence,

including the findings or opinions from Plaintiff’s treating and

examining physicians as well as state agency medical consultants,

                                       15
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 16 of 17 - Page ID#: 2616



in reasonably determining that Plaintiff’s carpal tunnel and ulnar

nerve compression did not constitute severe impairments and that

he retained the RFC to perform physical activities associated with

a   range   of   medium   exertion    work   with   additional     significant

postural, manipulative, and environmental limitations. [Tr. 28-

33: Finding Nos. 3, 5]; see also Richardson v. Perales, 402 U.S.

at 399. As the ALJ found, Plaintiff’s overall records through the

date of the ALJ’s decision detract from Plaintiff’s claims of

disabling symptoms. [Tr. 31, 33]; see also Poe v. Comm’r of Soc.

Sec., 342 F. App’x 149, 157 (6th Cir. 2009) (unpublished) (finding

an ALJ does not improperly assume the role of a medical expert by

weighing the medical and non-medical evidence before rendering an

RFC finding).

       Although not even required in the making of the ALJ’s step

four finding that Plaintiff retained the capacity to perform his

past    relevant    work,    the   VE’s     relevant   response    was    to   a

hypothetical from the ALJ that included all of the limitations

found in the ALJ’s fully supported RFC finding, as discussed above,

from Plaintiff’s alleged disability onset date of June 1, 2016,

through the Commissioner’s June 24, 2019, final decision now before

the Court. [Tr. 33: Finding No. 6; Tr. 80-81, 87-89]. Thus, in the

case before the Court, the VE’s response constituted substantial

evidence in support of the ALJ’s finding that Plaintiff could

perform work existing in significant numbers in the national

                                       16
Case: 5:20-cv-00026-JMH Doc #: 17 Filed: 08/05/21 Page: 17 of 17 - Page ID#: 2617



economy. [Tr. 33, 80-81, 87-89]; see also Biestek v. Berryhill,

139 S. Ct. at 1154 (2019) (“It means—and means only—‘such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.’”).

      In sum, the ALJ justifiably found that between Plaintiff’s

alleged disability onset date of June 1, 2016 and her June 24,

2019, decision, Plaintiff did not have work-related limitations

beyond those accounted for by her reasonable RFC finding and her

well-reasoned evaluation of Plaintiff’s alleged impairments that

is supported by substantial evidence.

      Accordingly,

      IT IS ORDERED as follows:

      (1) The Commissioner’s final decision be is AFFIRMED;

      (2) Plaintiff’s Motion for Summary Judgment [DE 14] is DENIED;

      (3) The Commissioner’s Motion for Summary Judgment [DE 16] is

GRANTED; and

      (4) A judgment in conformity herewith shall this date be

entered.

      This the 5th day of August, 2021.




                                       17
